                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

GILBERTO MARTINEZ-MARMOL
ADC #151776                                                                       PETITIONER

v.                             Case No. 5:18-cv-00203-KGB-JJV

WENDY KELLEY, Director
Arkansas Department of Correction                                               RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses without

prejudice petitioner Gilberto Martinez-Marmol’s petition and denies the requested relief.

       So adjudged this 28th day of November, 2018.



                                                          _____________________________
                                                          Kristine G. Baker
                                                          United States District Judge
